COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00350-CR
                             NO. 02-17-00351-CR


DEMARIO RESHOD TALLEY AKA                                           APPELLANT
DEMARIO TALLEY

                                        V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
              TRIAL COURT NOS. 1507524D, 1507525D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Demario Reshod Talley a/k/a Demario Talley attempts to appeal

from his convictions for possession with intent to deliver a controlled substance

of four grams or more, but less than 200 grams, namely: methamphetamine and

for unlawful possession of a firearm.    See Tex. Health & Safety Code Ann.


      1
       See Tex. R. App. P. 47.4.
§ 481.112(d) (West 2017); Tex. Penal Code Ann. § 46.04(a) (West 2011). In

each case, Talley pleaded guilty pursuant to a plea bargain, and in accordance

with the plea bargain, the trial court sentenced him to five years’ confinement and

ordered the sentences to run concurrently. The trial court’s certification in each

case states that this “is a plea-bargain case, and the defendant has NO right of

appeal.” See Tex. R. App. P. 25.2(a)(2).

      On October 31, 2017, and on November 17, 2017, we notified Talley that

his appeals could be dismissed based on the trial court’s certifications unless he

or any party desiring to continue the appeals filed a response on or before

November 27, 2017, showing grounds for continuing the appeals. See Tex. R.

App. P. 25.2(d), 44.3. The response Talley filed does not show grounds for

continuing the appeals.

      In accordance with the trial court’s certifications, we therefore dismiss

these appeals. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                   PER CURIAM


PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 18, 2018




                                        2